COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 RAQUEL GONZALEZ,                                  §               No. 08-16-00287-CR

                        Appellant,                 §                  Appeal from the

 v.                                                §            County Court at Law No. 1

 THE STATE OF TEXAS,                               §             of El Paso County, Texas

                        State.                     §                (TC# 20090C08960)

                                                §
                                              ORDER

         Pending before the Court is the Appellant’s Motion to Stay the Deadline to File the Brief.

It appears that the entire clerk’s record is defective as it consists of only the first page of every

motion and document. Therefore, the motion is GRANTED. The Court ORDERS the County

Clerk of El Paso County, Texas, to correct and resubmit a complete clerk’s record pursuant to

Rule 34.5(d) Tex.R.App.P. The corrected clerk’s record is due with this Court on or before

March 16, 2017. Further, the Appellant’s brief will be due thirty days after the clerk’s record is

filed.

         IT IS SO ORDERED this 24th day of February, 2017.

                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.